,_   .   ~                                                                                                                   FIL.ED
             AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                                   UNITED STATES DISTRICT COUR                                         CLERK. J.S. D1si"f{iCT COUf
                                                                                                                    SOUTHERN DISTH1CT OF Ct~LI     R /A
                                                     SOUTHERN DISTRICT OF CALIFORNIA                                BY                              TY

                           UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                              V.                                 (For Offenses Committed On or After November 1, 1987)

                       ELEAZAR ORTIZ-DE LA TORRE (01)                               Case Number:          19CR2473-BMK

                                                                                 MICHELLE ANGELES F.D.
                                                                                 Defendant's Attorney
             REGISTRATION NO.                 75417298
             • -
             The Defendant:

             IZI pleaded guilty to count(s)        ONE OF THE SUPERSEDING INFORMATION

             D   was found guilty on count(s)
                 after a nlea of not guiltv.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                      Count
             Title & Section                   Nature of Offense                                                                    Number(s)
             8 USC 1325(a)(l)                  Unlawful Attempted Entry by an Alien (Misdemeanor)                                       I




                   The defendant is sentenced as provided in pages 2 through               2            of this judgment.

             D     The defendant has been found not guilty on count(s)

             1ZJ Count(s) INFORMATION                                      is   dismissed on the motion of the United States.

                   Assessment: $10.00 REMITTED/WAIVED
             IZI


             IZI No fine                  •Forfeiture pursuant to order filed                                      , included herein.
                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
             change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
             judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
             any material change in the defendant's economic circumstances.




                                                                                                                                 19CR2473-BMK
      '
•
    AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

    DEFENDANT:                ELEAZAR ORTIZ-DE LA TORRE (01)                                           Judgment - Page 2 of 2
    CASE NUMBER:              19CR2473-BMK

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     ONE HUNDRED DAYS.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •   at _ _ _ _ _ _ _ _ _ P.M.                      on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

           Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __


     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL



                                                                                                          19CR2473-BMK
